DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/13/2022. Claims 18 – 20 are cancelled. Claims 1 - 17 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 07/13/2022, with respect to the Double Patenting rejection of claims 1 - 17 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1 - 17 has been withdrawn. 

Allowable Subject Matter
Claims 1 - 17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowable because they positively recite correlating at least one selected from a group consisting of the absolute tidal volume, the direction of tidal volume, the rate of change of tidal volume, and the duration of time that the measured tidal volume deviates from the predetermined range, to a risk score defined on a predefined scale.
US 20080221468 to Stahmann, et al. (cited by Applicant) teaches assigning risk index values to respiratory rate tidal volume, and rates of change of various respiratory parameters [0076-0078], however these risk index values are not on a predefined scale.
Claims 2-12 and 14-17 are allowed for depending from the allowable subject matter of claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791